Citation Nr: 1813461	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-30 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1969 to June 1971.  The Veteran engaged in combat with the enemy in the Republic of Vietnam - as confirmed by his receipt of the Combat Infantryman Badge (CIB).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2017, the Veteran presented testimony at a Board videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in the Vietnam War.  

2.  The Veteran has current bilateral hearing loss disability for VA compensation purposes that is the result of hazardous noise exposure during combat from mortars, Howitzers, and gunfire, due to his in-service duties as a light weapons infantryman in Vietnam from 1969 to 1971 with the U.S. Army.
  

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss disability that was incurred in active service during combat.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).   

In the decision below, the Board has granted the Veteran's claim for service connection for bilateral hearing loss disability.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  

Service connection for an enumerated "chronic disease" such as sensorineural hearing, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

With regard to the in-service combat presumption, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

In the absence of clear and convincing evidence to the contrary, the incurrence or aggravation element of a service connection claim can be satisfied by satisfactory lay or other evidence when consistent with the circumstances, conditions, or hardships of combat service, notwithstanding the absence of an official record.  38 U.S.C. § 1154(b).  Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991). This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss disability is warranted.  

The Veteran has contended that he developed bilateral hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as a light weapons infantryman, while serving in the Republic of Vietnam in the early-1970s with the U.S. Army.  His DD Form 214 confirms that he did serve in this capacity.  In particular, he indicates his MOS exposed him to hazardous noise exposure during combat from mortars, gunfire (M-16s), grenades, Howitzers, and helicopter noise.  He sat in a helicopter right beside the door gun shooting an M-60 all the time.  And, also, he was in foxholes right beside an M-60 blasting away.  Furthermore, he was exposed to these types of noises during his initial training period at Fort Lewis, Washington.  He says he did not always wear hearing protection during service.  He adds that he noticed hearing loss during service after returning from Vietnam, but he did not seek any treatment until 2009.  The hearing loss became progressively worse over time.  Post-service, he reports occupational and recreational noise exposure from saws, tools, and drills.  See November 2012 NOD; November 2017 Video Hearing. 

As to the first requirement for a service-connection claim, the Veteran meets the criteria for proof of a current disability for bilateral hearing loss.  See 38 U.S.C. § 1110; Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a December 2011 VA QTC audiology examination revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  Thus, the existence of a current disability is undisputed for bilateral hearing loss. 

As to the second requirement of in-service incurrence, service treatment records (STRs) dated from 1969 to 1971 are negative for any complaint, treatment, or diagnosis of hearing loss disability under § 3.385 in either ear.  This fact is not in dispute.  At his June 1971 separation examination, the Veteran's hearing was normal according to whispered-voice tests.  In this regard, no audiometric testing with puretone thresholds took place during service.  Thus, these STRs are of limited probative value due to the fact that a more scientific and accurate International Standards Organization (ISO) audiometric test, which is utilized in current times, was not utilized during the Veteran's service.  The Director of the VA Compensation and Pension Service also observed in Training Letter (TL) 10-02 (March 18, 2010) at page 5 that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."     

As to the second requirement of in-service incurrence, however, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a light weapons infantryman involved a "high" probability of noise exposure during service.  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C. 1154(a); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).  Moreover, the Veteran's DD Form 214 confirms that he underwent training and received badges for the use of the M-14 and M-16 rifles.  In addition, the Veteran has submitted photographs from the late 1960s and early 1970s of himself and fellow soldiers in Vietnam setting up mortars to attack the enemy, exiting from loud helicopters, and marching through the jungle.  All of this evidence confirms hazardous noise exposure during service for the Veteran.   
 
As to the second requirement of in-service incurrence, also, the Veteran's receipt of the combat infantryman badge (CIB) confirms his participation in combat in Vietnam.  It follows that his lay statements are sufficient to show the occurrence of hazardous noise exposure and acoustic trauma during in-service combat from mortars, gunfire (M-16s and M-60s), grenades, Howitzers, and helicopter noise.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  In fact, the Federal Circuit has held that the statutory combat presumption applies not only to whether the Veteran was exposed to acoustic trauma while on active duty, but also to whether symptoms of hearing loss were shown while on active duty.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  The Federal Circuit determined that if in-service hearing loss, as opposed to just acoustic trauma, was established by way of the statutory combat presumption, the Veteran would then only have to show that his hearing loss disability incurred in service was a chronic condition that persisted beyond active service.  Id.  Here, the Veteran has credibly stated he first noticed hearing loss when returning home from Vietnam during service in 1971. 

As to the third requirement of a nexus, post-service, the Board acknowledges that a VA QTC audiology examiner in December 2011 opined that the Veteran's current bilateral hearing loss was not caused by or a result of an event in military service.  The VA audiology examiner provided a simple rationale - since no sensorineural hearing loss disability was shown during service (as defined by VA under 38 C.F.R. § 3.385), there could be no nexus to military noise exposure during service. 

However, the rationale of the VA QTC examiner is flawed.  The Board emphasizes that to establish service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  That is, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  See also 38 U.S.C. 1113(b); 38 C.F.R. 3.303(d).  Therefore, the lack of evidence of bilateral hearing loss disability per § 3.385 during active service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

As to the third requirement of a nexus, the Board finds the Veteran's lay assertions both competent and credible as to his in-service and continuing post-service hearing loss symptoms, as well as his in-service hazardous noise exposure with acoustic trauma during his combat tour in Vietnam.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  The Veteran has also credibly admitted post-service noise exposure, but with the use of hearing protection.  See December 2011 VA QTC audiology examination.  Although an etiological relationship has not been demonstrated through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the final nexus prong.  Davidson, 581 F.3d at 1316.

In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss disability.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  In granting the bilateral hearing loss disability claim, the Board once again emphasizes that the standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise, 26 Vet. App. at 531 (citing Gilbert, 1 Vet. App. at 54).  

(On a side note, the Veteran's claim for hearing loss has been pending for close to 8 years.  Thus, the Board has determined that a prompt resolution of the Veteran's hearing loss claim is prudent, as opposed to a remand for yet another VA audiology examination).  

ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss disability is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


